Exhibit 10.05

 

AMENDMENT NO. 1

TO

HOLOGIC, INC.

1999 AMENDED AND RESTATED EQUITY INCENTIVE PLAN

 

The following amendments to the Hologic, Inc. (the “Corporation”) 1999 Amended
and Restated Equity Incentive Plan (the “Plan”) were approved by the Board of
Directors of the Corporation in December 2003, subject to the approval of the
stockholders of the Corporation, which approval was obtained on March 1, 2004 at
the Annual Meeting of Stockholders of the Corporation held on such date:

 

1. Section 7, Paragraph (b) is amended by deleting the paragraph its entirety
and replacing it with the following:

 

“(b) Each Eligible Director serving as a Director on March 1, 2004 shall
automatically be granted a Nonqualified Option to acquire 8,000 shares of Common
Stock on March 1, 2004, and each Eligible Director who has served as a Director
for six months shall automatically be granted a Nonqualified Option to acquire
8,000 shares of Common Stock on January 1 of each year thereafter, beginning
with January 1, 2005, the option price for which shall be the Fair Market Value
of the Common Stock on such date and the expiration of which shall be the tenth
anniversary thereof.”

 

2. Section 5, Paragraph (a) is amended by adding the following new sentence to
the end of such Paragraph:

 

“Subject to adjustment under subsection (b), the maximum aggregate number of
shares of the Company’s Common Stock for which grants may be made to any
employee during any fiscal year shall be 500,000 shares.”

 

Amendments effective as of March 1, 2004.